I attest to the accuracy and
                                                             integrity of this document
                                                               New Mexico Compilation
                                                             Commission, Santa Fe, NM
                                                            '00'04- 10:33:23 2015.09.01

         IN THE SUPREME COURT OF THE STATE OF NEW MEXICO

Opinion Number: 2015-NMSC-026

Filing Date: August 10, 2015

Docket No. 34,501

KEN SNOW and ALLENE SNOW,

       Plaintiffs-Petitioners,

v.

WARREN POWER & MACHINERY, INC.,
d/b/a WARREN CAT, and BRININSTOOL
EQUIPMENT SALES,

       Defendants-Respondents.


ORIGINAL PROCEEDING ON CERTIORARI
Sheri A. Raphaelson, District Judge

Sanders & Westbrook, P.C.
Maureen A. Sanders
Albuquerque, NM

Fadduol, Cluff & Hardy, P.C.
Richard L. Hardy
Eileen M. Shearin
Lubbock, TX

for Petitioners

Rodey, Dickason, Sloan, Akin & Robb, P.A.
Richard E. Hatch
Thomas A. Outler
Albuquerque, NM

for Respondent Warren Power & Machinery, Inc., d/b/a Warren Cat


Civerolo, Gralow, Hill & Curtis, P.A.

                                         1
Lawrence H. Hill
Justin L. Robbs
Albuquerque, NM

for Respondent Brininstool Equipment Sales

David J. Stout
Michael B. Browde
Albuquerque, NM

for Amicus Curiae New Mexico Trial Lawyers Association

Law Offices of Bruce S. McDonald
Sean E. Garrett
Albuquerque, NM

for Amicus Curiae New Mexico Defense Lawyers Association

                                          OPINION

BOSSON, Justice.

{1}     This matter presents an unusual issue dealing with the procedure for seeking leave
to amend a complaint to add parties as additional defendants. When the motion for leave is
filed before the statute of limitations has run, but the order granting leave is filed after the
statute has run, is the amended complaint time barred? Adopting a new rule for this situation,
we hold that the subsequently filed amended complaint, post-statute of limitations, is deemed
filed as of the date of the original motion for leave to file and accordingly, the statute of
limitations is not a bar. Our Court of Appeals having held to the contrary, we reverse.

BACKGROUND

{2}      Ken Snow worked as an operator for the Navajo Refinery. His duties as an operator
included performance of a “turn-around,” a “process by which the refinery is shut down and
all the parts and connections are cleaned or replaced.” During a turn-around on January 20,
2009, a hose assembly came loose and struck Snow, causing “serious, life-changing
injuries.”

{3}    On August 15, 2011, Snow and his wife filed a complaint for personal injury, loss
of consortium, and punitive damages, resulting from the injuries sustained during the
January 2009 incident. In that complaint, the Snows named Midwest Hose & Specialty, Inc.,




                                               2
Gandy Corporation, Repcon, Inc., and Holly Corporation as defendants.1 The Snows then
served discovery on the named defendants in an effort to ascertain who had manufactured,
provided, or installed the equipment that injured Snow. The documents submitted in
response to the discovery requests revealed that Warren Power & Machinery, Inc. d/b/a
Warren CAT (Warren) and Brininstool Equipment Sales (Brininstool) provided equipment
used during the turn-around. In light of this finding, the Snows sought to amend their
complaint to add, for the first time, Warren and Brininstool as defendants in the lawsuit.

{4}     Under New Mexico law, an action for injury to a person must be brought within three
years from the date of the injury, which in this case would require the complaint to be filed
by January 20, 2012. See NMSA 1978, § 37-1-8 (1976); N.M. Elec. Serv. Co. v. Montanez,
1976-NMSC-028, ¶ 13, 89 N.M. 278, 551 P.2d 634. The New Mexico Rules of Civil
Procedure for the District Courts allow a party to amend the complaint, but require leave of
court or written consent of the adverse party to amend if more than 20 days have passed
since the original complaint was served or if an answer has been filed. See Rule 1-015(A).
The rules also require that the proposed pleading be attached to the motion to amend. See
Rule 1-007.1(C) NMRA (“Motions to amend pleadings shall have attached the proposed
pleading.”).

{5}     Here, the opposing parties had filed answers to the Snows’ first amended complaint
so the Snows needed leave of court in order to file a second amended complaint. At 4:23
p.m. on January 20, 2012, the final day before the period allowed under the statute of
limitations would expire, the Snows electronically filed an unopposed motion seeking leave
of court to file a second amended complaint that added Warren and Brininstool as additional
defendants. The Snows attached the proposed second amended complaint as an exhibit to
the motion.

{6}    At 4:05 p.m. on Friday, January 27, 2012, one week after the Snows filed the motion
and one week after the statute of limitations period had expired, the district court issued its
order granting leave of court for the Snows to file the second amended complaint that was
attached to the motion. The Snows received notification of the court’s decision the following
business day, Monday January 30, at 10:21 a.m.,2 when they received electronic notice of



       1
         On September 8, 2011, the Snows filed an amended complaint (the first amended
complaint) changing the date of injury from June 4, 2009 to January 20, 2009. The Snows
filed their amended complaint before any defendant answered and did not require leave of
court. See Rule 1-015(A) NMRA.
       2
         The time and date of notification were not preserved in the record proper. We
include this information only to provide an example of how electronic filing and service can
cause delay that is outside the control of the filing party. Because the matter was fully
settled, our decision to include this alleged fact is not prejudicial to either party.

                                              3
filing.3 Thirty-five minutes later, at 10:56 a.m. on January 30, 2012, the Snows electronically
filed the second amended complaint, the exact document originally included as an exhibit
to their January 20 motion.

{7}    The existing defendants were electronically served through the Electronic Filing
System (EFS), but Warren and Brininstool, the new defendants, required service through
another authorized method.4 The district court clerk issued summons for Brininstool and
Warren on Tuesday, January 31, 2012, and the Snows served the summons and second
amended complaint on Warren and Brininstool shortly thereafter.

{8}     In their respective answers to the second amended complaint, Warren and Brininstool
each asserted as an affirmative defense that the claims against them were barred by the three-
year statute of limitations. Warren and Brininstool filed motions for summary judgment. In
response, the Snows argued that the delay inherent in the rule requiring leave of court to file
an amended complaint unfairly truncated the period of time prescribed by the statute of
limitations to file a complaint and in this case precluded them from lawfully filing the second
amended complaint until after the limitations period had passed. The Snows further argued,
in order to cure this unfairness, that the second amended complaint should be “deemed” filed
as a matter of law at the time the motion requesting leave of court was filed because the
second amended complaint was attached to the motion. Alternatively, the Snows argued that
the second amended complaint should relate back to the original filing date under Rule 1-
015(C) NMRA.

{9}     After full briefing and a hearing, the district court granted both summary judgment
motions and dismissed Warren and Brininstool as defendants because the second amended
complaint was filed after the statute of limitations had run. The Court of Appeals affirmed
the district court and held that neither defense raised by the Snows, relation back under Rule
1-015(C) and the doctrine of equitable tolling, applies to save the late filing of the second
amended complaint. Snow v. Warren Power & Mach., Inc., 2014-NMCA-054, ¶ 1, 326 P.3d
33. The Snows filed a petition for writ of certiorari requesting this Court to review the Court
of Appeals’ application of the doctrine of equitable tolling. Snow v. Warren Power & Mach.,


       3
         When any party, including the court, opts to electronically serve its filed document,
the Electronic Filing System generates a Notice of Electronic Filing, an email verification
that the court received the e-filed document and serves as official notice of filing. See Rule
1-005.2(C) NMRA; Electronic Filing User Guide, ¶ 6 (effective December 29, 2011),
available at https://firstdistrictcourt.nmcourts.gov/images/File%20and%20Serve%20User
%20Guide.pdf (last viewed July 13, 2015).
       4
        Our rules authorize service by electronic transmission to parties listed on the Service
Contact List for the corresponding case, but require complaints or other initiating pleadings
to be served by other means. See Rules 1-004, 1-005 and 1-005.2(C) NMRA; Electronic
Fling User Guide, supra, ¶ 6.

                                              4
Inc., 2014-NMCERT-005.

{10} Shortly after submitting the petition, the parties reached a full settlement agreement.
The Snows filed a notice withdrawing their petition for writ of certiorari, stating that the
settlement and the subsequent dismissal of all claims against Warren and Brininstool left no
active controversy.5 In response, this Court issued an order declining to accept the notice of
withdrawal and granting certiorari to review the Court of Appeals’ opinion. We invited the
New Mexico Trial Lawyers Association (NMTLA) and the New Mexico Defense Lawyers
Association (NMDLA) to intervene as amici and submit briefs addressing the certified
question. We thank both associations for their timely and thoughtful briefs which have
informed our deliberations. Having settled, the named parties did not brief the issue to this
Court.

DISCUSSION

Mootness

{11} The settlement renders the dispute between the parties moot but does not prohibit this
Court from retaining jurisdiction over the case and issuing a full opinion on the question
presented for our review.

       When no actual controversy exists for which a ruling by the court will grant
       relief, an appeal is moot and ordinarily should be dismissed. In New Mexico,
       however, courts recognize two exceptions to the prohibition on deciding
       moot cases: cases which present issues of substantial public interest, and
       cases which are capable of repetition yet evade review. A case presents an
       issue of substantial public interest if it involves a constitutional question or
       affects a fundamental right such as voting. An issue is capable of repetition
       yet evading review if the issue is likely to arise in a future lawsuit, regardless
       of the identity of the parties. The Court’s review of moot cases that either
       raise an issue of substantial public interest or are capable of repetition yet
       evading review is discretionary.

Republican Party of N.M. v. N.M. Taxation & Revenue Dep’t, 2012-NMSC-026, ¶ 10, 283
P.3d 853 (internal quotation marks and citations omitted). The question presented in this
case is “[w]hether the [Snows’] Motion for Leave to file Plaintiffs’ Second Amended
Complaint tolled the statute of limitations when [they] attached the [p]roposed Second
Amended Complaint to the Motion.” It gives rise to a question of substantial public interest
likely to arise in a future lawsuit.



       5
        On April 10, 2014, the district judge entered an order of dismissal with prejudice
dismissing all of the Snows’ claims against Brininstool and Warren.

                                               5
{12} Our pleading rules require parties to request leave of court to amend a complaint, but
do not account for the time it may take a court to make a decision on the request. See Rule
1-015(A). Here, the motion requesting leave was filed on the last day allowed under the
statute of limitations. But, a party who filed an identical motion a week or even a month
before the statute of limitations expired would face the same result if the court did not grant
the motion until after the statute of limitations expired. Whether the motion is filed at the last
minute or well in advance, under our existing rules the timeliness of a claim is partially
dependent upon the speed at which a court decides the motion and grants leave, a matter
wholly outside the control of any party to a lawsuit.

{13} The advent of the EFS exacerbates the potential for delay because filing, and in most
cases service, are also not in the control of the attorney seeking to amend. Unlike practice
in the past, the EFS prohibits a lawyer from taking an unopposed order directly to the judge
to obtain a signature, then going to the clerk’s office to file the motion, the signed order, and
the amended complaint. Now, all documents must be electronically filed. See Rule 1-005.2;
LR1-312 NMRA.

{14} Under the EFS, a lawyer must first electronically file a motion and wait for electronic
notification that the document has been accepted for filing. See Electronic Filing User Guide,
supra, ¶ 7. Then, the lawyer must email the endorsed copy of the motion, the proposed
amended complaint, and a proposed order to the judge and wait for an electronic notification
that the judge has ruled on the motion and filed the order. Id. ¶ 8. If the motion is granted,
the lawyer may then file the amended complaint. See Rule 1-015(A). As a result, what was
possible to complete in a single day under the old system now takes an indefinite amount of
time, dependent on the judge checking the email, making a ruling, and issuing an order, and
the attorney receiving notification from the EFS.

{15}      The question presented for our review, therefore, directly concerns our rules for
pleading and their potential interference with a party’s lawful right to bring the merits of a
case before a court. Both categories of discretionary appellate review are satisfied, therefore,
as the question presents an issue capable of repetition that affects a substantial public
interest.

{16} The NMDLA raises the concern that issuing a ruling on this question that has been
resolved through a voluntary settlement will discourage settlements in other cases. We
acknowledge this concern and we maintain our policy favoring settlement of cases.
However, in this case we determine that the potential impact of our decision on settlements
is far outweighed by the public importance of resolving this significant concern with our
pleading rules. Therefore, in line with our established jurisprudence in this area, we choose
to issue an opinion to provide guidance to the appropriate rules committee in our continuing
effort to improve our pleading rules.

Rule 1-015(C) providing for relation back of certain amended complaints filed after the
statute of limitations has expired does not address the issue in this case

                                                6
{17} The NMDLA argues that existing New Mexico law provides adequate options to
plaintiffs seeking to add a new defendant. We start with our rule that allows a party to amend
a complaint to add a new defendant. Rule 1-015(A) allows a party to amend a complaint, but
sets forth limitations on when a party may amend by right and when a party must seek leave
of court to amend a complaint.

       A party may amend his pleading once as a matter of course at any time
       before a responsive pleading is served or, if the pleading is one to which no
       responsive pleading is permitted and the action has not been placed upon the
       trial calendar, he may so amend it at any time within twenty (20) days after
       it is served. Otherwise a party may amend his pleading only by leave of court
       or by written consent of the adverse party; and leave shall be freely given
       when justice so requires. A party shall plead in response to an amended
       pleading within the time remaining for response to the original pleading or
       within ten (10) days after service of the amended pleading, whichever period
       may be the longer, unless the court otherwise orders.

Id. New Mexico has consistently maintained a policy of allowing parties freely to amend
their complaints so long as it does not interfere with the administration of justice. See
Martinez v. Research Park, Inc., 1965-NMSC-146, ¶ 19, 75 N.M. 672, 410 P.2d 200 (“The
law has long recognized the principle that amendments to pleadings are favored, and that the
right thereto should be liberally permitted in the furtherance of justice.”), overruled on other
grounds by Lakeview Invs., Inc. v. Alamogordo Lake Vill., Inc., 1974-NMSC-027, ¶ 8, 86
N.M. 151, 520 P.2d 1096.

{18} A party must, however, file the amended complaint within the period allowed under
the statute of limitations, which in this case was three years. See § 37-1-8. Rule 1-015(C)
provides an exception by allowing an amendment to a pleading that is filed after the statute
of limitations has run to relate back to the date the original complaint was filed, but only
when specific conditions are met. See Capco Acquisub, Inc. v. Greka Energy Corp., 2008-
NMCA-153, ¶ 41, 145 N.M. 328, 198 P.3d 354 (“Rule 1-015(C) . . . applies where the
proposed amendment seeks to add a party.”).

{19}   Rule 1-015(C) states:

       Whenever the claim or defense asserted in the amended pleading arose out
       of the conduct, transaction or occurrence set forth or attempted to be set forth
       in the original pleading, the amendment relates back to the date of the
       original pleading. An amendment changing the party against whom a claim
       is asserted relates back if the foregoing provision is satisfied and, within the
       period provided by law for commencing the action against him, the party to
       be brought in by amendment:

               (1)     has received such notice of the institution of the action that he

                                               7
       will not be prejudiced in maintaining his defense on the merits; and

               (2)      knew or should have known that, but for a mistake concerning
       the identity of the proper party, the action would have been brought against
       him.

{20} Rule 1-015(C) thus provides a remedy when a plaintiff fails to name a defendant
prior to the expiration of time allowed under the statute of limitations. “The rationale behind
allowing an amendment to relate back is that the statute of limitations should not be used
mechanically to prevent adjudication of a claim where the real parties in interest were
sufficiently alerted to the proceedings or were involved in them unofficially from an early
stage.” Capco Acquisub, 2008-NMCA-153, ¶ 44 (alterations omitted) (internal quotation
marks and citation omitted).

{21} The Court of Appeals determined that the Rule 1-015(C) requirements were not
established in order to reach their holding that relation back under Rule 1-015(C) did not
apply. Snow, 2014-NMCA-054, ¶ 16. We are not persuaded, however, that Rule 1-015(C)
addresses the situation of when a motion requesting leave of court to file an amended
complaint with the amended complaint attached was filed before the statute of limitations
expired but was not decided until after the statute of limitations expired. The Snows had no
opportunity to timely file the amended complaint even though the court granted them
permission to file.

{22} Here, the Snows uncovered additional actors who may bear liability, in addition to
the originally-named defendants, and attempted to add them to the action pursuant to Rule
1-015(A) before the statute of limitations had run. But, because the rules required leave of
court, they could not directly file the second amended complaint and instead had to file a
motion requesting leave with the second amended complaint attached. Rules 1-007.1(C), 1-
015(A). Therefore, the Snows’ delay in filing the second amended complaint until after the
statute of limitations had expired was due to inevitable, systemic complications, such as the
time it took for the district court to process the motion to amend as well as unforeseen effects
from our new EFS. It was not because the Snows made a mistake in party identity.

{23} Thus, we are determining whether filing a motion with the attached second amended
complaint before the statute of limitations expires should stand in the place, for statute of
limitations purposes, of the amended complaint. It seems that Rule 1-015(C) did not
contemplate this question and thus it cannot provide an answer. Finding no guidance in our
existing rules, we turn to the application of non-statutory tolling.

Non-statutory tolling principles allow filing a motion to amend with the amended
complaint attached to toll the statute of limitations

{24} New Mexico has characterized “equitable tolling” as a non-statutory tolling principle
that provides relief in cases when circumstances beyond the plaintiff’s control preclude filing

                                               8
suit within the statute of limitations. See Ocana v. Am. Furniture Co., 2004-NMSC-018, ¶
15, 135 N.M. 539, 91 P.3d 58. While we have applied non-statutory tolling principles to
avoid the bar of the statute of limitations under our equitable tolling doctrine, we have never
addressed the exact issue before us. Snow, 2014-NMCA-054, ¶ 18.

{25} Our Court of Appeals determined that equitable tolling could not be applied to this
case because the Snows did not demonstrate extraordinary circumstances that prevented
them from timely filing the amended complaint. Snow, 2014-NMCA-054, ¶ 23. Flatly
prohibiting tolling in this instance, however, seems to defeat the purpose of providing
equitable relief when circumstances beyond a party’s control, such as inevitable court delay,
prevent that party from timely filing.

{26} We have to assume that when enacting the statute of limitations for statutory causes
of action, the Legislature determined an appropriate time period—in this case three
years—after carefully contemplating the competing interests of providing 1) adequate time
to injured plaintiffs to file a complaint and 2) certainty to defendants that their liability for
past conduct will have a definite end. See Butler v. Deutsche Morgan Grenfell, Inc., 2006-
NMCA-084, ¶ 23, 140 N.M. 111, 140 P.3d 532. This Court, by imposing requirements on
a party requesting leave to file an amended complaint without also accounting for the delay
inherent in that request, runs the risk of truncating the period established by the Legislature
to file suit. Essentially, we would be requiring parties seeking to file an amended complaint
within the prescribed time to 1) anticipate how long it might take a particular judge to rule
on a motion, and 2) subtract that additional time from the end date of the statute of
limitations. Yet, no party can know how much that delay may be, and worse yet, that party
has no means to control that delay; it is out of the party’s hands.

{27} In this case, the Snows filed their motion on the eve of the expiration of the statute
of limitations, not allowing much time for the district court to issue a ruling. The court took
a week in this case, but the Snows could not have anticipated that. If the Snows had filed the
motion a week before the statute of limitations would run and it took a month for the judge
to issue its decision, the result—that the amended complaint was not timely filed—would
be the same. It would be an absurd policy for us to interpret our statutes and rules in a way
that requires a plaintiff to anticipate the turnaround of a court and thereby risk truncating the
limitations period set by the Legislature. Therefore, we are not persuaded by the Court of
Appeals’ analysis and look for guidance beyond our case law to other jurisdictions that have
directly addressed this issue.

{28} Most jurisdictions apply some degree of tolling to account for the time it takes a court
to rule on a motion requesting leave of court to file an amended complaint, so long as the
amended complaint is attached to the motion, as was done in this case. See Children’s Store
v. Cody Enters., Inc., 580 A.2d 1206, 1209-1210 (Vt. 1990) (“The state and federal courts
that have confronted this question have held that an action against a new party, brought in
through amendment to a preexisting complaint, is commenced when the motion to amend,
and the new complaint, is filed even though permission to make the amendment is given at

                                               9
a later date.”). See also Rademaker v. E.D. Flynn Exp. Co., 17 F.2d 15, 17 (5th Cir. 1927)
(adopting a rule that a motion for leave to amend stands in the place of an actual amendment
when it is full and comprehensive in its averment of facts). As the United States Court of
Appeals for the Seventh Circuit explained,

       As a party has no control over when a court renders its decision regarding the
       proposed amended complaint, the submission of a motion for leave to amend,
       properly accompanied by the proposed amended complaint that provides
       notice of the substance of those amendments, tolls the statute of limitations,
       even though technically the amended complaint will not be filed until the
       court rules on the motion.

Moore v. Indiana, 999 F.2d 1125, 1131 (7th Cir. 1993).

{29} There appears to be some disagreement, however, over whether 1) filing a motion
requesting leave with the amended complaint attached stops the statute of limitations by
“deeming” the amended complaint filed for the purposes of the statute of limitations at the
time the motion with the amended complaint attached is filed, or 2) filing the motion
requesting leave only tolls the statute of limitations until the court enters the order.

{30} The Massachusetts Supreme Judicial Court has observed, as have we earlier in this
opinion, that because leave of court is required to amend a complaint, the plaintiff has little
or no control over when the amended complaint may be filed. See Nett v. Bellucci, 774
N.E.2d 130, 136 (Mass. 2002). Thus, filing the motion to amend with the proposed
complaint attached should be treated as the functional equivalent of filing an original
complaint, subject to permission subsequently granted. Id. at 137. That court held that the
operative date for commencement of an action is the date of filing a motion for leave to
amend, so long as the motion adequately describes the contemplated amendment either
through a memorandum or an attached amended complaint. Id. at 141. See Totura & Co. v.
Williams, 754 So. 2d 671 (Fla. 2000) (allowing the amended complaint to relate back to the
date the motion to amend was filed in order to defeat the statute of limitations defense);
Children’s Store, 580 A.2d at 1210 (“The better rule is that the action is commenced when
the plaintiff files the motion to amend and the proposed complaint irrespective of when the
court [eventually] grants the motion to amend.”).

{31} The New York Court of Appeals, on the other hand, agreed that some form of tolling
was necessary but declined to adopt the “deeming” approach used in Florida, Massachusetts,
and Vermont. See Perez v. Paramount Commc’ns, Inc., 709 N.E.2d 83, 86 (N.Y. 1999).
Instead, that court only allowed the statute of limitations to toll during the pendency of the
motion, from the time the motion is filed until the court’s order granting leave to file the
amended complaint is filed. See id.

{32} If New Mexico were to adopt the more limited New York approach, the statute of
limitations in this case would only toll from the time the motion was filed on January 20,

                                              10
2012 at 4:23 p.m. until the court entered its order a week later on January 27, 2012 at
4:05p.m. Even if the Snows were credited with the time remaining under the statute of
limitations when the motion was filed, they would only have had until the close of business
on January 27, 2012, the day the order was entered—a mere one-half hour—to file the
second amended complaint. As a result, they would have had to file the second amended
complaint before they were even notified of the district court’s decision, and before they
knew they had permission to file the second amended complaint. It would be absurd for us
to allow tolling, but not for a period of time long enough to make a difference.

{33} The “deeming” rule followed in Massachusetts and Florida appears to us to be the
better approach. Under a similar rule in New Mexico, the Snows’ second amended
complaint, filed on January 30, 2012, would be “deemed” filed on the day the motion for
leave to amend was filed, conditioned only on securing a court order granting leave to file.
Following this rule, the second amended complaint would be “deemed” filed within the
period allowed under the statute of limitations, January 20, 2012.

{34} The NMDLA argues that this rule contradicts the public policy advanced by the
statute of limitations and would be unfair to potential defendants. Under the Massachusetts
Rules of Civil Procedure a party is required to complete service of process within 90 days
of filing the document. See Mass. R. Civ. P. 4(j). Therefore, even with the adoption of the
“deeming” rule in Massachusetts, the certainty provided by the statute of limitations is
maintained because all defendants are either notified or free from the threat of litigation
within 90 days after the statute of limitations has run.

{35} By contrast, the NMDLA points out that in New Mexico we have no set period of
time for service of process. See Rule 1-004(C)(2) (“Service of process shall be made with
reasonable diligence.”). Therefore, if the “deeming” rule is adopted, potential defendants
would lose the certainty provided by the statute of limitations and would never be free from
the threat of potential litigation. In order to cure this unfairness to defendants, NMDLA
argues that our rules should be modified to require notice to the proposed new party prior
to the running of the statute of limitations. In other words, the plaintiff would have to notify
the potential new defendants of the intent to sue before the amended complaint is filed.

{36} We decline to impose such a requirement at this time. We do so, however, without
prejudice to any future efforts by an appropriate rules committee to examine the question
further and offer suggested rule changes for consideration by this Court.

{37} Alternatively, NMDLA argues that Rule 1-004 should be amended to provide a more
definite time period in which to complete service of process, similar to the Massachusetts
rule. In this case, it appears that the Snows did everything within their power to file the
second amended complaint and complete service of process in a timely manner. They filed
the amended complaint the day they were notified that their motion requesting leave of court
was granted, and they served Warren and Brininstool within a few days of filing. This clearly
meets our “reasonable diligence” standard and does not provide evidence that our current

                                              11
standard for completion of service is unworkable. However, we leave to the appropriate rules
committee the option to propose revisions to the “reasonable diligence” standard if deemed
prudent.

CONCLUSION

{38} We reverse the opinion of the Court of Appeals in this matter. Because the
underlying lawsuit has been settled, nothing remains to be done by way of remand. We do,
however, refer this opinion to the appropriate rules committee for further consideration.

{39}   IT IS SO ORDERED.

                                             ____________________________________
                                             RICHARD C. BOSSON, Justice

WE CONCUR:

____________________________________
BARBARA J. VIGIL, Chief Justice

____________________________________
PETRA JIMENEZ MAES, Justice

____________________________________
EDWARD L. CHÁVEZ, Justice

____________________________________
CHARLES W. DANIELS, Justice




                                            12